Citation Nr: 0113535
Decision Date: 05/14/01	Archive Date: 07/18/01

DOCKET NO. 96-44 547               DATE MAY 14, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. 1151 (West 1991)
for peptic ulcers due to medication taken for his service-connected
traumatic sacroiliac strain with arthritis.

2. Entitlement to an evaluation in excess of 40 percent for
traumatic sacroiliac strain with arthritis.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from October 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of February 2000 and November 1994 rating decisions of the
Los Angeles, California, Department of Veterans Affairs (VA)
Regional Office (RO). In the February 2000 rating decision, the RO
denied the veteran's claim for compensation under 38 U.S.C.A. 1151
for peptic ulcers due to medication taken for his service-
connected traumatic sacroiliac strain with arthritis. In the
November 1994 rating decision, the RO denied the veteran's request
for an evaluation in excess of 40 percent for his service-connected
traumatic sacroiliac strain with arthritis.

FINDING OF FACT

Traumatic sacroiliac strain with arthritis is manifested by the
functional equivalent of a pronounced disc syndrome.

CONCLUSION OF LAW

Traumatic sacroiliac strain with arthritis is 60 percent disabling.
38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4, including 4.7 and
Codes 5292, 5293, 5295 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for sacroiliac strain was granted in a 1948
decision. A 10 percent evaluation was assigned. In 1973, the Board
classified the disability as sacroiliac strain with arthritis. In
1976, the evaluation was increased to 20 percent. Effective April
12, 1985, a 40 percent evaluation was granted.

2 -

In October 1997, the veteran presented for a VA examination. The
veteran reported increased pain in his back and legs. He was using
a back brace which provided little relief. He reported having to
use a walker and a cane to move about his home. He used an
electronic wheelchair for any other transportation. He stated that
he needed assistance dressing, undressing, and going to the
bathroom. He was taking two extra strength Tylenols every four
hours.

The examiner noted diffuse tenderness throughout the back region,
but no localizing spasm. Extension was about ten degrees. Flexion
and extension were both painful. Lateral bending was approximately
ten degrees bilaterally. His straight-leg raise was positive for
pain in the back at about 45 degrees bilaterally and became most
severe at about 75 degrees. He had 45 degrees of external rotation
in the supine position with the knees and hips bent, but only ten
degrees of internal rotation on the left compared to 30 degrees on
the right. Knee jerks were 1+, ankle jerks were absent bilaterally.
The impression was low back pain with radiation down the legs.

In August 1998, the veteran reported for a VA examination. The
veteran stated that his back pain had worsened, describing it as
constant and unrelenting. He reported that he was unable to walk
more than about 20 feet and that he used a scooter for
transportation and a cane when he walks. The examiner noted lumbar
lordosis, but no scoliosis or abnormalities in the musculature of
the back. Straight leg raise was positive. Forward flexion was to
20 degrees, backward extension to ten degrees, left lateral bending
was to ten degrees and right lateral lending was to 20 degrees. The
veteran reported pain at all of the extreme ranges on motion. The
examiner found that his sensory was intact except for moderate
decreased sensation to pinprick and light touch on his left thigh
and leg.

The examiner's diagnosis was degenerative arthritis of the
lumbosacral area of the lower back with mild herniation of the L4
and L5 vertebrae. The examiner noted that X-rays performed in June
1994 and an attached report showed advanced osteoarthritic changes
in the lower lumbar facets. The examiner found that the veteran's
functional capacity at that time to be less than sedentary.

- 3 -

Initial Matters

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law eliminates
the concept of a well-grounded claim, redefines VA obligations with
respect to the duty to assist, and supercedes the decision of the
United States Court of Appeals for Veterans Claims (Court) in
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that VA cannot assist in the development of
a claim that is not well grounded. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See
also Karnas v. Derwinski, 1 Vet. App. 308, (1991).

VA's duty to assist includes making reasonable efforts to obtain
medical and other records that are relevant to the veteran's claim
unless it is reasonably certain that such records do not exist or
that further efforts to obtain those records would be futile. See
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as amended at
38 U.S.C. 5103A). The law provides that the assistance provided by
the Secretary shall include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim. An examination is deemed
"necessary" if the evidence of record (lay or medical) includes
competent evidence that the claimant has a current disability, or
persistent

or recurrent symptoms of disability; and indicates that the
disability or symptoms may be associated with the claimant's active
military, naval, or air service but does not contain sufficient
medical evidence for the Secretary to make a decision on the claim.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 38
U.S.C. 5103A).

4 -

In this case, the veteran was provided with statements of the case
as well as supplemental statements of the case, all of which
informed him of the evidence necessary to substantiate his claim
and provided him with an opportunity to submit additional evidence.
The veteran was provided VA examinations responsive to the rating
criteria and his private medical records were considered in
ascertaining his entitlement to his claim.

In this instance, the veteran has not made VA aware of the
existence of any additional documentation that would be helpful to
his claim. Thus, the Board finds that VA's duty to provide him with
notice and assist him with the development of his claim has been
satisfied, and that the instant claim is ready for appellate
adjudication.

Rating Evaluation

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(2000). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (2000). In
determining the disability evaluation, the VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the
record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing
regulations include 38 C.F.R. 4.1, 4.2 (2000), which require the
evaluation of the complete medical history of the veteran's
condition.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise the lower rating will be assigned. 38 C.F.R. 4.7 (2000).
All benefit of the doubt will be resolved in the veteran's favor.
38 C.F.R. 4.3 (2000).

5 -

Pyramiding, that is the evaluation of the same disability, or the
same manifestation of a disability, under different diagnostic
codes, is to be avoided when rating a veteran's service-connected
disabilities. 38 C.F.R. 4.11 (2000). It is possible for a veteran
to have separate and distinct manifestations from the same injury
which would permit rating under several diagnostic codes, as seen
by the separate assignment of evaluations based on instability and
arthritis with limitation of motion; however, the critical element
in permitting the assignment of several ratings under various
diagnostic codes is that none of the symptomatology for any one of
the conditions is duplicative or overlapping with the
symptomatology of the other condition. See Esteban v. Brown, 6 Vet.
App. 259, 261-62 (1994).

Analysis

The veteran is currently in receipt of a 40 percent evaluation
under 38 C.F.R. 4.71a, Diagnostic Code 5295 (2000) for his service-
connected traumatic sacroiliac strain with arthritis. Under
Diagnostic Code 5295, where symptoms are severe with listing of the
whole spine to the opposite side; positive Goldthwaite's sign,
marked limitation of forward bending in a standing position, a loss
of lateral motion with osteo-arthritic changes, or narrowing or
irregularity of joint space, or some of the above with abnormal
mobility on forced motion, a 40 percent evaluation is warranted. As
that is the maximum, the veteran cannot have an increased
evaluation under that code.

Similarly, under 38 C.F.R. 4.71a, Diagnostic Code 5292 (2000)
severe limitation of motion of the lumbar spine is evaluated as 40
percent disabling, the maximum evaluation under this code.

Intervertebral disc syndrome is covered by 38 C.F.R. 4.71a,
Diagnostic Code 5293 (2000), which applies a 40 percent evaluation
for severe symptoms characterized by recurring attacks with
intermittent relief. A 60 evaluation is the maximum evaluation for
this diagnostic code, requiring evidence of a pronounced condition,
with persistent symptoms compatible with sciatic neuropathy with
characteristic pain and demonstrable muscle spasm, absent ankle
jerk, or other

- 6 -

neurological findings appropriate to the site of the diseased disc,
with little intermittent relief.

The Board concludes that the veteran's disability approximates the
functional equivalent of a pronounced disc syndrome. The record
reflects marked restriction in the range of motion. The veteran has
reported that his ability to walk is significantly limited and
there is no medical evidence that refutes the veteran's statements.
He has described his pain as constant and unrelenting. There is
evidence of mild muscle wasting, positive straight leg raising and
decrease in sensation. The October 1997 examiner noted that there
was radiation of pain to the legs, although not in a radicular
pattern. The examiner has determined that the functional capacity
is less than sedentary. Based on the objective findings, the
veteran's subjective complaints and the examiner's assessment that
the functional limitations limit him to something less than
sedentary activity, a 60 percent evaluation is warranted.

The Board has considered the Court's decision in DeLuca v. Brown,
8 Vet. App. 202 (1995), which held that where evaluation is based
on limitation of motion, the question of whether pain and
functional loss are additionally disabling must be considered. See
38 C.F.R. 4.40, 4.45, 4.59. Disability of the musculoskeletal
system is the inability to perform normal working movement with
normal excursion, strength, speed, coordination, and endurance, and
that weakness is as important as limitation of motion, and that a
part which becomes disabled on use must be regarded as seriously
disabled. However, a little-used part of the musculoskeletal system
may be expected to show evidence of disuse, through atrophy, for
example. 38 C.F.R. 4.40.

The provisions of 38 C.F.R. 4.45 and 4.59 contemplate inquiry into
whether there is crepitation, limitation of motion, weakness,
excess fatigability, incoordination, and impaired ability to
execute skilled movements smoothly, and pain on movement, swelling,
deformity, or atrophy of disuse. Instability of station,
disturbance of locomotion, and interference with sitting. standing,
and weight-bearing are also related considerations. It is the
intention of the rating schedule to recognize actually painful,
unstable, or mal-aligned joints, due to healed injury, as

7 -

at least minimally compensable. VA's Office of the General Counsel
issued a precedent opinion that mandates consideration of the
provisions of 38 C.F.R. 4.40, 4.45 in conjunction with disabilities
evaluated under 38 C.F.R. 4.71a., Diagnostic Code 5293. See
VAOPGCPREC 36- 97 (1997), 63 Fed. Reg. 31262 (1998).

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Parts 3 and 4 (1999), whether
or not they were raised by the veteran, as required by Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). However, there is no evidence of
other sperate manifestations not contemplated in the assigned 60
percent evaluation. 38 C.F.R. 4.14 (2000); Esteban v. Brown, 6 Vet.
App. 259, 261-62 (1994).

ORDER

A 60 percent for traumatic sacroiliac strain with arthritis is
granted, subject to the controlling regulations applicable to the
payment of monetary benefits.

REMAND

The Board has reviewed the claims file and identified certain
assistance that must be rendered to comply with the VCAA. However,
it is the RO's responsibility to ensure that all appropriate
development is undertaken in this case.

On the issue of compensation under 38 U.S.C.A. 1151 for peptic
ulcers due to medication the veteran took for his service-connected
traumatic sacroiliac strain with arthritis, a review of the
competent medical evidence shows that the issue of whether the
medication used to treat his sacroiliac strain caused his ulcers,
has yet to be addressed by a medical professional.

Remand for a medical examination is warranted.

8 -

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed.

2. The RO should afford the veteran an appropriate examination in
order to obtain an opinion as to whether it is at least as likely
as not that the veteran's ulcers are due to medication the veteran
took for his service-connected sacroiliac strain. The examiner
should review the claims folder, including this remand.

3. Thereafter, following compliance with the notice and duty to
assist provisions of the new law, the RO should readjudicate this
claim. If the benefit sought on appeal remains denied, the
appellant and the appellant's representative, if any, should be
provided a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).
The veteran is advised that the examination requested in this
remand is deemed necessary to evaluate his claim and that his

9 -

failure, without good cause, to report for scheduled examinations
could result in the denial of his claim. 38 C.F.R. 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

H. N. SCHWARTZ 
Member, Board of Veterans' Appeals

10-



